 

Exhibit 10.2

STOCK OPTION AGREEMENT

THIS AGREEMENT (this “Agreement”) is made effective this 15th day of September,
2010 (the “Date of Grant”) by and between Inspire Pharmaceuticals, Inc.,
a Delaware corporation (the “Company”), and Charles A. Johnson (the “Grantee” or
“Executive”).

WHEREAS, in connection with the Executive Employment Agreement, dated August 12,
2010, by and between the Company and the Grantee (the “Executive Employment
Agreement”), the Company agreed to grant to the Grantee an option to purchase
shares of common stock of the Company (the “Company Stock”) as an inducement to
Grantee to accept employment with the Company as the Company’s Executive Vice
President of Research and Development and Chief Medical Officer; and

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) has authorized the Company to grant the Option (as defined
below) as an inducement grant to the Executive outside of the Company’s Amended
and Restated 2010 Equity Compensation Plan consistent with Nasdaq Marketplace
Rule 5635(c)(4).

NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:

1. Grant of Option. Subject to the terms and conditions set forth in this
Agreement, the Company hereby grants to the Grantee a nonqualified stock option
(the “Option”) to purchase 250,000 shares of the Company Stock at an exercise
price of $5.11 per share (the “Exercise Price”). The Option shall become
exercisable according to Paragraph 2 below. Except as otherwise specifically set
forth herein, capitalized terms contained in this Agreement shall have the
respective meanings given to them in the Executive Employment Agreement and
shall survive the termination of the Executive Employment Agreement.

2. Exercisability of Option.

(a) The Option shall become exercisable in the manner provided below, if the
Grantee is Employed by the Employer (as defined in Paragraph 9) on the
applicable date. For this purpose, the term “Shares” refers to the number of
shares underling that portion of the Option that vests in the manner described
under Vest Type and Full Vest Date. The term “Vest Type” describes how the
Option covering those shares will vest before the Full Vest Date. For example,
if Vest Type is “monthly”, that Option will vest with respect to those shares on
a pro rata basis on each monthly anniversary of the Date of Grant. The term
“Full Vest Date” is the date on which that portion of the Option covering all of
the corresponding shares set forth in the “Shares” column will be fully vested.

 

Shares

 

Vest Type

 

Full Vest Date

62,500

  Annual  

1st Anniversary of Date of Grant

187,500

 

Monthly

(vesting ratably on a monthly basis over the next three years following the 1st
anniversary of the Date of Grant)

 

4th Anniversary of Date of Grant

Each portion of the Option shall become exercisable upon the date that it
becomes vested and nonforfeitable.



--------------------------------------------------------------------------------

 

(b) The exercisability of the Option is cumulative, but shall not exceed one
hundred percent (100%) of the Shares subject to the Option. If the foregoing
schedule would produce fractional Shares, the number of Shares for which the
Option becomes exercisable shall be rounded down to the nearest whole Share.

(c) If there is any change in the number or kind of shares of Company Stock
outstanding (i) by reason of a stock dividend, spin-off, recapitalization, stock
split, or combination or exchange of shares; (ii) by reason of a merger,
reorganization or consolidation; (iii) by reason of a reclassification or change
in par value; or (iv) by reason of any other extraordinary or unusual event
affecting the outstanding Company Stock as a class without the Company’s receipt
of consideration, or if the value of outstanding shares of Company Stock is
substantially reduced as a result of a spin-off or the Company’s payment of an
extraordinary dividend or distribution, the price per share of the Option shall
be appropriately adjusted by the Company to reflect any increase or decrease in
the number of, or change in the kind or value of, issued shares of Company Stock
to preclude, to the extent practicable, the enlargement or dilution of rights
and benefits under the Option; provided, however, that any fractional shares
resulting from such adjustment shall be rounded down to the nearest whole share.
Any adjustments determined by the Company shall be final, binding, and
conclusive.

3. Term of Option. The Option shall have a term of seven (7) years from the Date
of Grant and shall terminate at the expiration of that period, unless it is
terminated at an earlier date pursuant to the provisions of this Agreement. In
no event may the Option be exercised after the date that is immediately before
the seventh (7th) anniversary of the Date of Grant.

4. Exercise Procedures.

(a) Subject to the provisions of Paragraphs 2 and 3 above, the Grantee may
exercise part or all of the exercisable Option by giving the Company written
notice of intent to exercise in the manner provided in this Agreement,
specifying the number of shares of Company Stock as to which the Option is to be
exercised. At such time as the Committee shall determine, the Grantee shall pay
the exercise price (i) in cash, (ii) by payment through a broker in accordance
with procedures permitted by Regulation T of the Federal Reserve Board, or
(iii) to the extent not in violation of Internal Revenue Code Section 409A
by “net exercise” in which the number of shares of Company Stock that Grantee
receives is reduced by the number of shares required to satisfy his obligation
to pay his exercise price and minimum income tax withholding.

(b) The obligation of the Company to deliver shares of Company Stock upon
exercise of the Option shall be subject to all applicable laws, rules, and
regulations and such approvals by governmental agencies as may be deemed
appropriate by the Company, including such actions as Company counsel shall deem
necessary or appropriate to comply with relevant securities laws and
regulations. The Company may require that the Grantee (or other person
exercising the Option after the Grantee’s death) represent that the Grantee is
purchasing shares of Company Stock for the Grantee’s own account and not with a
view to or for sale in connection with any distribution of the shares of Company
Stock, or such other representations as the Company deems appropriate.

(c) All obligations of the Company under this Agreement shall be subject to the
rights of the Company to withhold amounts required to be withheld for any taxes,
if applicable. Subject to Committee approval, the Grantee may elect, in a form
and manner prescribed by the Company, to satisfy any tax withholding obligation
of the Employer with respect to the Option by having shares of Company Stock
withheld up to an amount that does not exceed the minimum applicable withholding
tax rate for federal (including FICA), state and local tax liabilities.

 

- 2 -



--------------------------------------------------------------------------------

 

5. Restrictions on Exercise. Except as the Company may otherwise permit, only
the Grantee may exercise the Option during the Grantee’s lifetime and, after the
Grantee’s death, the Option shall be exercisable solely by the legal
representatives of the Grantee, or by the person who acquires the right to
exercise the Option by will or by the laws of descent and distribution, to the
extent that the Option is exercisable pursuant to this Agreement.
Notwithstanding the foregoing, the Grantee may transfer the Option to family
members, or one (1) or more trusts or other entities for the benefit of or owned
by family members, consistent with applicable securities laws, provided that the
Grantee receives no consideration for the transfer of the Option and the
transferred Option shall continue to be subject to the same terms and conditions
as were applicable to the Option immediately before the transfer.

6. Termination of Employment, Disability, or Death.

(a) Except as provided below, the Option may only be exercised while the Grantee
is Employed by the Employer. In the event that the Grantee ceases to be Employed
by the Employer for any reason other than Disability, death, termination for
Cause, or as set forth in subparagraph (b), (c),(d), (e) or (f) below, the
Option shall terminate unless exercised within 90 days after the date on which
the Grantee ceases to be Employed by the Employer (or within such other longer
period of time as may be specified by the Company), but in any event no later
than the date of expiration of the Option term. Except as otherwise provided
herein or in the Executive Employment Agreement, any portion of the Option that
is not otherwise exercisable as of the date on which the Grantee ceases to be
Employed by the Employer shall terminate as of such date.

(b) In the event the Grantee ceases to be Employed by the Employer on account of
a termination by the Employer for Cause, the Option shall terminate as of the
30th day after the date on which the Grantee ceases to be Employed by the
Employer or the date on which the Option would otherwise expire, if earlier.

(c) In the event the Grantee ceases to be Employed by the Employer because the
Grantee is Disabled, except as otherwise provided in the Executive Employment
Agreement, the unexercised outstanding portion of the Option shall become
immediately exercisable and shall terminate unless exercised within twelve
(12) months after the date on which the Grantee ceases to be Employed by the
Employer (or within such other period of time as may be specified by the
Company), but in any event no later than the date of expiration of the Option
term.

(d) If the Grantee dies while Employed by the Employer, except as otherwise
provided in the Executive Employment Agreement, the unexercised outstanding
portion of the Option shall become immediately exercisable and remain
exercisable for a period of twelve (12) months from his date of death, but in no
event later than the date of expiration of the Option term. If the Grantee dies
within 90 days after the date on which the Grantee ceases to be Employed by the
Employer on account of a termination specified in subparagraph (a) above
(or within such other period of time as may be specified in the Executive
Employment ), the portion of the Option that is otherwise exercisable by the
Grantee shall terminate unless exercised within the twelve (12) month period
after the date on which the Grantee ceases to be Employed by the Employer
(or within such other period of time as may be specified), but in any event no
later than the date of expiration of the Option term.

(e) Notwithstanding anything herein to the contrary, in the event that the
Executive’s employment is terminated by the Company without Cause or by the
Executive with Good Reason, the unexercised outstanding portion of the Option
shall remain exercisable for a period of twelve (12) months from his termination
of employment, but in no event later than the date of expiration of the Option
term.

 

- 3 -



--------------------------------------------------------------------------------

 

(f) To the extent that any Company-sponsored plan, policy or arrangement, or any
agreement to which the Company is a party provides for a longer exercise period
for the Option under applicable circumstances than the exercise period that is
provided for in this Paragraph 6 under those circumstances, then the exercise
period set forth in such plan, policy, arrangement or agreement applicable to
such circumstances shall apply in lieu of the exercise period provided for in
this Paragraph 6.

7. Change in Control. The provision of the Inspire Executive Change in Control
Severance Benefit Plan (or successor plan, if any), as in effect from
time-to-time during the term of this Agreement, shall apply to the Option (it
being understood that the Company may choose to terminate such plan without a
successor plan being adopted).

8. Requirements for Issuance or Transfer of Company Stock. No Company Stock
shall be issued or transferred in connection with the grant under this Agreement
unless and until all legal requirements applicable to the issuance or transfer
of such Company Stock have been complied with. This grant made shall be
conditioned on the Grantee’s undertaking in writing to comply with such
restrictions on his subsequent disposition of such shares of Company Stock, and
certificates representing such shares may be legended to reflect any such
restrictions. Certificates representing shares of Company Stock issued or
transferred under this Agreement (or other evidence of ownership) will be
subject to such stop-transfer orders and other restrictions as may be required
by applicable laws, regulations and interpretations, including any requirement
that a legend be placed thereon.

9. Definitions.

(a) “Fair Market Value” per Share, or for the Company Stock, shall be determined
as follows: (i) if the principal trading market for the Company Stock is a
national securities exchange or the Nasdaq National Market, the last reported
sale price thereof on the relevant date or, if there were no trades on that
date, the latest preceding date upon which a sale was reported; or (ii) if the
Company Stock is not principally traded on such exchange or market, the mean
between the last reported “bid” and “asked” prices of Company Stock on the
relevant date, as reported on Nasdaq or, if not so reported, as reported by the
National Daily Quotation Bureau, Inc. or as reported in a customary financial
reporting service, as applicable and as the Company determines. If the Company
Stock is not publicly traded or, if publicly traded, is not subject to reported
transactions or “bid” or “asked” quotations as set forth above, the Fair Market
Value per share shall be as determined by the Company.

(b) “Employed by the Employer” shall mean employment as an employee of the
Employer (so that, for purposes of exercising Options, the Grantee shall not be
considered to have terminated employment until the Grantee ceases to be an
employee of the Employer).

(c) “Employer” shall mean the Company and its parent and subsidiary
corporations, as determined by the Board of Directors of the Company
(the “Board”).

10. Administration. The Committee shall have the authority to interpret and
construe the terms of this Agreement in a manner consistent with the terms of
the Executive Employment Agreement. Notwithstanding the foregoing, all
determinations with regard to matters covered by the Executive Employment
Agreement shall be resolved in accordance with the dispute resolution provisions
provided therein and such resolutions shall be binding with regard to such
matters for purposes of this Agreement.

 

- 4 -



--------------------------------------------------------------------------------

 

11. Amendment of Agreement. This Agreement may only be modified or amended in a
writing signed by both parties.

12. Waiver. Either party’s failure to enforce any provision or provisions of
this Agreement shall not in any way be construed as a waiver of any such
provision or provisions, nor prevent that party thereafter from enforcing each
and every other provision of this Agreement. The rights granted both parties
herein are cumulative and shall not constitute a waiver of either party’s right
to assert all other legal remedies available to it under the circumstances.

13. Further Assurances. The Grantee agrees upon request to execute any further
documents or instruments necessary or desirable to carry out the purposes or
intent of this Agreement.

14. No Employment or Other Rights. The grant of the Option hereunder shall not
confer upon the Grantee any right to be retained by, or to continue in, the
employ of the Employer.

15. No Shareholder Rights. Neither the Grantee, nor any person entitled to
exercise the Grantee’s rights in the event of the Grantee’s death, shall have
any of the rights and privileges of a shareholder with respect to the shares of
Company Stock subject to the Option, until certificates for shares of Company
Stock have been issued upon the exercise of the Option.

16. Assignment and Transfers. Except as otherwise provided herein or as the
Committee may otherwise permit, the rights and interests of the Grantee under
this Agreement may not be sold, assigned, encumbered or otherwise transferred
except, in the event of the death of the Grantee, by will or by the laws of
descent and distribution. In the event of any attempt by the Grantee to
alienate, assign, pledge, hypothecate, or otherwise dispose of the Option or any
right hereunder, except as provided for in this Agreement, or in the event of
the levy or any attachment, execution or similar process upon the rights or
interests hereby conferred, the Company may terminate the Option by notice to
the Grantee, and the Option and all rights hereunder shall thereupon become null
and void. The rights and protections of the Company hereunder shall extend to
any successors or assigns of the Company in connection with a sale of all or
substantially all of the Company’s assets and to the Company’s parents,
subsidiaries and affiliates.

17. Compliance with Law. The exercise of Options and the obligations of the
Company to issue or transfer shares of Company Stock under the grant shall be
subject to all applicable laws and to approvals by any governmental or
regulatory agency as may be required. The Company may revoke the grant if it is
contrary to law or modify the grant to bring it into compliance with any valid
and mandatory government regulation.

18. Applicable Law. The validity, construction, interpretation and effect of
this Agreement shall be governed by, and construed and enforced in accordance
with, the laws of the State of North Carolina, without giving effect to the
conflicts of laws provisions thereof.

19. Notice. Any notice to the Company provided for in this Agreement shall be
addressed to the Company in care of the Committee at 4222 Emperor Boulevard,
Suite 200, Durham, North Carolina, 27703-8466, and any notice to the Grantee
shall be addressed to such Grantee at the current address shown on the payroll
of the Employer, or to such other address as a party may designate to the other
party in writing. Any notice shall be delivered by hand, sent by telecopy or
enclosed in a properly sealed envelope addressed as stated above, deposited,
postage prepaid, in a post office regularly maintained by the United States
Postal Service.

 

- 5 -



--------------------------------------------------------------------------------

 

20. Headings. Paragraph headings are for reference only. In the event of a
conflict between a title and the content of a Paragraph, the content of the
Paragraph shall control.

21. Counterparts. This Agreement may be executed, including execution by
facsimile signature, in one or more counterparts, each of which shall be deemed
an original, and all of which together shall be deemed to be one and the same
instrument.

[Signature page to follow]

 

- 6 -



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Agreement, and the Grantee has executed this Agreement, effective
as of the Date of Grant.

 

INSPIRE PHARMACEUTICALS, INC.: By:  

/s/ Joseph M. Spagnardi

Name:  

Joseph M. Spagnardi

Title:  

SVP, General Counsel & Secretary

I hereby accept the Option described in this Agreement, and I agree to be bound
by the terms of this Agreement.

 

GRANTEE: By:  

/s/ Charles A. Johnson

Grantee:  

Charles A. Johnson

 

- 7 -